



Exhibit 10.1


SECOND AMENDMENT TO
AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT OF
PREMIER HEALTHCARE ALLIANCE, L.P.


THIS SECOND AMENDMENT TO AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF
PREMIER HEALTHCARE ALLIANCE, L.P. (this “Second Amendment”) is made and entered
into as of November 6, 2017 (the “Effective Date”) by Premier Services, LLC, the
General Partner of Premier Healthcare Alliance, L.P. (“Premier LP”), pursuant to
the authority granted to the General Partner under Section 15.1 of Premier LP’s
Amended and Restated Limited Partnership Agreement effective as of October 1,
2013, as amended by that certain First Amendment to Amended and Restated Limited
Partnership Agreement of Premier Healthcare Alliance, L.P. entered into as of
January 27, 2014 (collectively, the “LP Agreement”). All capitalized terms not
otherwise defined herein will have the meaning given to such terms in the LP
Agreement.


1.    Amendment. The definition of “Class B Unit Redemption Amount” set forth in
Section 1.1 of the LP Agreement is hereby deleted and replaced in its entirety
with the following:


“Class B Unit Redemption Amount” means the lower of (i) a Terminating Limited
Partner’s capital account balance immediately following the Reorganization
(after giving effect to the Contribution and the transactions contemplated in
the Unit Put/Call Agreement, but excluding any appreciation in consequence of
the Reorganization) multiplied by a fraction, the numerator of which is seven
minus the number of full years following the last day of the calendar month in
which Premier consummates the IPO and the denominator of which is seven or (ii)
the Fair Market Value of such Unvested Units (using the principles set forth in
the definition of “Deemed Per-Unit Value of the Class B Common Units”) as of the
Termination Date, payable in accordance with Section 3.3.


2.    Full Force and Effect of Agreement. Except as hereby specifically amended,
the LP Agreement is hereby confirmed and ratified in all respects and shall
remain in full force and effect according to its terms.


3.    Copies to Limited Partners. The General Partner will provide copies of
this Second Amendment to all Limited Partners.


IN WITNESS WHEREOF, this Second Amendment is hereby executed as of the Effective
Date.


PREMIER SERVICES, LLC, a Delaware limited liability company, as General Partner
of Premier Healthcare Alliance, L.P.




By:     /s/ Craig McKasson_____________
Name:     Craig McKasson
Title:     Chief Financial Officer





